United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-266
Issued: September 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 5, 2008 appellant, through her attorney, filed a timely appeal from a
November 30, 2007 merit decision of the Office of Workers’ Compensation Programs denying
her claim for an increased schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a 25 percent permanent impairment of the
right upper extremity and a 10 percent permanent impairment of the left upper extremity for
which she received schedule awards.
FACTUAL HISTORY
On August 21, 2003 appellant, then a 52-year-old clerk, filed an occupational disease
claim alleging that she sustained right shoulder impingement syndrome with adhesive capsulitis
and bilateral carpal tunnel syndrome due to factors of her federal employment. The Office

accepted her claim for bilateral carpal tunnel syndrome and right shoulder supraspinatus
tendinitis. It authorized a right shoulder arthroscopy and bilateral carpal tunnel releases.1
On August 10, 2005 appellant filed a claim for a schedule award. She submitted an
impairment evaluation dated October 21, 2004 from Dr. David Weiss, an osteopath, who is
Board-certified in family practice. Citing the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides), Dr. Weiss opined that
appellant had a 10 percent impairment due to a right shoulder resection arthroplasty of the
acromioclavicular (AC) joint,2 1 percent impairment due to loss of right shoulder flexion,3 1
percent impairment due to loss of right shoulder abduction4 and 20 percent impairment to right
lateral pinch deficit,5 for a combined 29 percent right upper extremity impairment. Dr. Weiss
then added 3 percent for pain to find a right upper extremity impairment of 32 percent.6 He
found that appellant had 20 percent impairment on the left for lateral pinch strength deficit7 and 3
percent impairment due to pain for a total left upper extremity impairment of 23 percent.8
Dr. Weiss opined that appellant reached maximum medical improvement on October 21, 2004.
On January 2, 2006 Dr. Henry J. Magliato, a Board-certified orthopedic surgeon and
Office medical adviser, reviewed Dr. Weiss’ report. He noted that pinch testing was not a
reliable basis on which to rate impairment and excluded the pinch strength deficit. The Office
medical adviser found that appellant had 2 percent right shoulder impairment due to loss of
forward flexion and adduction9 and 18 percent impairment for loss of strength in the
supraspinatus and deltoid. He added 3 percent for pain to find 31 percent right upper extremity
impairment.10 For the left side, the Office medical adviser determined that appellant had a three
percent permanent impairment due to pain.11
On February 9, 2006 the Office referred appellant to Dr. David A. Bundens, a Boardcertified orthopedic surgeon, to resolve the conflict in medical opinion between Dr. Weiss and
1

On September 30, 2003 appellant underwent a right shoulder subacromial decompression and repair of the right
rotator cuff. She had a right carpal tunnel release on January 26, 2004 and a left carpal tunnel release on
March 1, 2004.
2

A.M.A., Guides 506, Table 16-27.

3

Id. at 476, Figure 16-40.

4

Id. at 477, Figure 16-43.

5

Id. at 509, Tables 16-33, 16-34.

6

Id. at 574, Table 18-1.

7

Id. at 509, Tables 16-33, 16-34.

8

Id. at 574, Table 18-1.

9

Id. at 476, 477, Figures 16-40, 16-43.

10

Id. at 574.

11

Id.

2

the Office medical adviser regarding the extent of her permanent impairment. In a report dated
February 21, 2006, Dr. Bundens measured range of motion of the right shoulder as 150 degrees
forward flexion, 70 degrees extension, 110 degrees abduction, 40 degrees adduction, 90 degrees
external rotation and 100 degrees internal rotation. On examination of the hands and wrists, he
found normal range of motion but “pain with maximal flexion bilaterally.” Dr. Bundens
measured strength testing on the right of 12, 23, 18 and 17 pounds and on the left of 27, 44, 37
and 35 pounds. He found normal Tinel’s sign and Phalen’s test on examination. Dr. Bundens
diagnosed a history of bilateral carpal tunnel syndrome and a right shoulder rotator cuff tear.
Utilizing the A.M.A., Guides, he determined that appellant had two percent impairment for loss
of flexion and three percent impairment for loss of adduction, for a total impairment due to loss
of range of motion of five percent.12 Dr. Bundens found that appellant had a maximum
impairment due to pain of the glenohumeral joint of 60 percent, which he multiplied by a graded
25 percent to find 15 percent impairment.13 He further determined that appellant had five
percent impairment due to hand weakness.14 Dr. Bundens added the impairment findings and
concluded that appellant had 25 percent right upper extremity impairment. On March 3, 2006 an
Office medical examiner reviewed his report and concurred with his findings.
By decision dated August 1, 2006, the Office granted appellant a schedule award for a 25
percent permanent impairment of the right upper extremity. The period of the award ran for 78
weeks from October 21, 2004 to April 19, 2006.
On August 7, 2006 appellant, through her representative, requested an oral hearing. A
hearing was held on December 14, 2006. On March 2, 2007 the hearing representative set aside
the August 1, 2006 schedule award. She found that the impartial medical examiner should have
addressed whether appellant had impairments due to either her acromioclavicular joint resection
or loss of pinch strength.
On March 15, 2007 the Office requested a supplemental report from Dr. Bundens, who
reviewed the operative report on April 11, 2007 and found that appellant was not entitled to an
impairment for a distal clavicle resection as the surgeon “did not do a formal Mumford
procedure -- he just resected the osteophytes that were extending antero-inferiorly to decompress
the rotator cuff that was later repaired.”
On May 8, 2007 Dr. Bundens reevaluated appellant using a pinch meter. He determined
that appellant had 17 percent upper extremity impairment due to a pinch strength deficit.15
Dr. Bundens added the 15 percent due to pain and the 5 percent impairment due to loss of motion
to the 17 percent impairment for pinch strength loss to find that appellant had a 37 percent
permanent impairment of the upper extremity.

12

Id. at 476, 477, Figures 16-40, 16-43.

13

Id. at 499, 482, Tables 16-18, 16-10.

14

Id. at 509, Table 16-34.

15

Id. at 589, Table 16-34.

3

On June 6, 2006 Dr. Magliato opined that Dr. Bundens erroneously combined the right
and left upper extremity strength loss before determining appellant’s right upper extremity
impairment rather than calculating each loss separately. He found that appellant had 20 percent
right upper extremity impairment for loss of pinch strength and a 10 percent left upper extremity
impairment for loss of pinch strength.
On June 13, 2007 another Office medical adviser determined that, under Table 16-34 on
page 509 of the A.M.A., Guides, appellant had a 10 percent left upper extremity impairment and
a 20 percent right upper extremity impairment.
By decision dated June 18, 2007, the Office granted appellant a schedule award for a 10
percent permanent impairment of the left upper extremity. On June 25, 2007 appellant, through
her attorney, requested an oral hearing. Following a preliminary review of the record, on
September 6, 2007 the hearing representative set aside the June 18, 2007 decision. He found that
Dr. Bundens’ report was insufficiently rationalized to constitute the weight of the evidence as he
erred in calculating the extent of appellant’s impairment due to loss of pinch strength and did not
discuss whether she was entitled to an additional impairment for pain. The hearing
representative remanded the case for the Office to obtain a supplemental report from
Dr. Bundens.
On September 25, 2007 Dr. Bundens explained how he calculated appellant’s impairment
due to loss of strength and requested clarification regarding the proper method. Regarding pain,
he indicated that appellant did not need a separate award and noted that he mentioned pain when
determined that she had a 15 percent impairment due to her rotator cuff tear under Table 16-18
on page 499.
On October 15, 2007 Dr. Magliato reviewed Dr. Bundens’ supplemental report. He
indicated that Dr. Bundens realized that he “erroneously combined the strength loss index for
both extremities and then translated that figure into a schedule award loss of the individual
extremity.” Dr. Magliato related that the Office should use the calculations he made in his
June 6, 2007 report of 10 percent for the left upper extremity and 20 percent for the right upper
extremity as it was consistent with the A.M.A., Guides.
By decision dated November 30, 2007, the Office determined that appellant had no more
than a 25 percent permanent impairment of the right upper extremity and a 10 percent permanent
impairment of the left upper extremity for which she had received schedule awards.
On appeal, appellant’s attorney argues that it was error for the Office to have
Dr. Magliotto review Dr. Burdens report as he was one of the physicians who initially created the
conflict. He further argues that Dr. Bunden’s opinion is not well rationalized.

4

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act,16 and its
implementing federal regulations,17 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.18 Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in
2001, for all decisions made after February 1, 2001.19
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.20 When there exist opposing medical reports
of virtually equal weight and rationale and the case is referred to an impartial medical specialist
for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently well
rationalized and based upon a proper factual background, must be given special weight.21 In
situations where the Office secures an opinion from an impartial medical specialist for the
purpose of resolving a conflict in the medical evidence and the opinion from such specialist
requires clarification or elaboration, the Office has the responsibility to secure a supplemental
report from the specialist for the purpose of correcting the defect in the original opinion. If the
specialist is unwilling or unable to clarify and elaborate on his or her opinion, the case should be
referred to another appropriate impartial medical specialist.22
Regarding carpal tunnel syndrome, the A.M.A., Guides provide:
“If, after an optimal recovery time, following surgical decompression, an
individual continues to complain of pain, paresthesias and/or difficulties in
performing certain activities, three possible scenarios can be present:
(1) Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual CTS [carpal tunnel
syndrome] is rated according to the sensory and/or motor deficits as
described earlier.

16

5 U.S.C. § 8107.

17

20 C.F.R. § 10.404.

18

Id. at § 10.404(a).

19

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

20

5 U.S.C. § 8123(a).

21

David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

22

See Guiseppe Aversa, 55 ECAB 164 (2003).

5

(2) Normal sensibility and opposition strength with abnormal sensory and
or motor latencies or abnormal EMG [electromyogram] testing of the
thenar muscles: a residual CTS is still present and an impairment rating
not to exceed five percent of the upper extremity may be justified.
(3) Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength, and nerve conduction studies:
there is no objective basis for an impairment rating.”23 (Emphasis in the
original.)
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained bilateral carpal tunnel syndrome and a
supraspinatus tendon of the right shoulder. It determined that a conflict existed between
Dr. Weiss appellant’s attending physician, and Dr. Magliato, the Office medical adviser,
regarding the extent of her permanent impairment of the upper extremities. The Office referred
appellant to Dr. Bundens for resolution of the conflict.
When there exists a conflict in medical opinion and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.24 The Board finds, however, that Dr. Bundens’ report is not in accordance with the
A.M.A., Guides and is not entitled to special weight as the impartial medical examiner. The
Office accepted the claim for a right shoulder condition and bilateral carpal tunnel syndrome.
For the right shoulder, Dr. Bundens utilized the A.M.A., Guides and found that appellant had a 5
percent impairment due to loss of flexion and adduction25 and a 15 percent impairment due to
pain in the glenohumeral joint.26 For the right hand, he determined that appellant had 17 percent
impairment due to loss of pinch strength.27 The A.M.A., Guides, however, provides that, in
evaluating an impairment due to carpal tunnel syndrome following surgical decompression, three
scenarios are possible: if positive clinical findings of median nerve dysfunction are present,
impairment is rated according to sensory or motor deficits, with normal sensibility and
opposition strength or abnormal sensory or motor latencies or abnormal electromyogram testing,
an impairment rating not to exceed five percent may be justified; finally, with normal sensibility,
opposition strength and nerve conduction studies, there is no objective basis for an impairment
rating.28 Dr. Bundens incorrectly evaluated appellant’s impairment due to carpal tunnel
syndrome based on a pinch strength deficit rather than the provisions of the A.M.A., Guides on
page 495. The A.M.A., Guides instruct the evaluator to consider only sensory and motor deficits
23

A.M.A., Guides 495.

24

Darlene R. Kennedy, 57 ECAB 414 (2006).

25

Id. at 476, 477, Figures 16-40, 16-43.

26

Id. at 499, 482, Tables 16-18, 16-10.

27

Id. at 509, Table 16-34.

28

Id. at 495.

6

when rating an impairment due to carpal tunnel syndrome.29 Office procedures also specifically
provide that upper extremity impairments secondary to carpal tunnel syndrome and other
entrapment neuropathies should be calculated using section 16.5d and Tables 16-10, 16-11 and
16-15.30 Dr. Bundens impairment rating does not conform to the A.M.A., Guides. His opinion
does not resolve the conflict and is not entitled to the special weight accorded a referee
physician. As the Office sought clarification from Dr. Bundens, on remand it should refer
appellant to a new impartial medical examiner.31
CONCLUSION
The Board finds that the case is not in posture for decision.32

29

Id. at 494; Robert V. Disalvatore, 54 ECAB 351 (2003).

30

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808 (March 1995).
31

In situations where the Office secures an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the opinion from such specialist requires clarification or elaboration,
the Office has the responsibility to secure a supplemental report from the specialist for the purpose of correcting the
defect in the original opinion. If the specialist is unwilling or unable to clarify and elaborate on his or her opinion,
the case should be referred to another appropriate impartial medical specialist. See Guiseppe Aversa, supra note 22.
32

On appeal, appellant’s attorney argues that the Office erred in having Dr. Magliato review Dr. Bundens’
reports. Dr. Magliato, the same Office medical adviser who created the conflict with Dr. Weiss, reviewed
Dr. Bundens’ report. Office procedures, however, provide that where a referee examination is arranged to resolve a
conflict created between a claimant’s physician and an Office medical adviser regarding a schedule award issue, the
same Office medical adviser should not review the referee specialist’s report. Rather, another Office medical
adviser or consultant should review the file. Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards
and Permanent Disability Claims, Chapter 2.808.6 (August 2002); see also Richard R. LeMay, 56 ECAB
341 (2005).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 30, 2007 is set aside and the case is remanded for
further proceedings consistent with this opinion of the Board.
Issued: September 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

